     Case 5:20-cv-00043 Document 10 Filed on 07/01/20 in TXSD Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS


United States of America

v.                                               Case Number: 5:20−cv−00043

0.22 Acres of Land, More or Less, et al.




                                 Notice of Resetting

A proceeding has been reset in this case as set forth below.

The Initial Pretrial and Scheduling Conference set for July 1, 2020, at 9:00 a.m. is
hereby RESET to July 1, 2020, at 10:00 a.m. and will be conducted by Zoom
videoconference.

BEFORE:
Magistrate Judge John A Kazen
PLACE:
by video
United States Courthouse
1300 Victoria Street
Laredo, TX 78040


DATE: 7/1/2020
TIME: 10:00 AM
TYPE OF PROCEEDING: Initial Conference

The Court has provided to counsel a link to connect to the Zoom videoconference.
Members of the general public who wish to observe the court proceedings may request
information for the Zoom videoconference link by contacting the Courts case manager,
Jessica Rodriguez, by telephone at (956) 790−1757 or by email at
Jessica_Rodriguez@txs.uscourts.gov.


Date: July 1, 2020                                             David J. Bradley, Clerk
